Citation Nr: 1456450	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-48 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran provided testimony during a November 2014 videoconference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's current sleep apnea syndrome was not manifest in service, is unrelated to service, and was not caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea syndrome are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in June 2009 and September 2010 letters and the claim was readjudicated in the October 2010 statement of the case.  

VA has obtained service personnel and treatment records; assisted the Veteran in obtaining evidence; obtained a VA examination in April 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examination is adequate it shows consideration of the claims record and the Veteran's contentions, and renders the required medical opinions in light of the evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records of record are silent for any reference to sleep problems.  The report of a medical assessment conducted in October 2004 in connection with his separation from service does not contain any mention of sleep problems or sleep apnea.  When asked whether he had suffered any injury or illness while on active duty for which he did not seek medical care, his responses only referenced back injuries and knee pain.  

The first complaints of sleep problems are shown in a May 2009 VA telephone medical note.  At the time, the Veteran reported that he was having trouble sleeping, would wake up frequently, and had trouble staying asleep.  Sleep apnea was diagnosed by VA in March 2010 after a February 2010 sleep study.  In December 2010, the Veteran advised that he did not get treated for sleep problems in service, but that he had been sleep deprived in service due to guard duty and sleepless nights during field operations.  

On VA examination in April 2011, the Veteran advised that he had gained approximately 40 pounds since leaving service.  The examiner stated that it was a little difficult getting a specific history about what his wife told him, but the Veteran stated that his wife had noticed that he was snoring loudly in service in 2003 or 2004, and that at times he stopped breathing.  The examiner indicated that the Veteran's obstructive sleep apnea was less likely than not caused or aggravated by his service-connected PTSD.  Instead, his obstructive sleep apnea is a result of his body habitus and limited amount of physical activity.  

During the hearing held in November 2014, the Veteran testified that he started having sleep problems in 2003 when his unit crossed the Kuwait border.  He also testified as to his belief that his sleep problems are secondary to his PTSD.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's sleep apnea, on either a direct basis or as secondary to his service-connected PTSD.  

First, the Board finds that it was not manifest in service and is unrelated to service.  The preponderance of the evidence shows that the first complaints of sleep problems were in 2009, and that sleep apnea was first diagnosed shortly after this, which was 5 years after service.  The Veteran admits that he was not treated for sleep problems in service and was vague about what his wife told him about sleep problems in service, placing doubt on the idea that he had sleep apnea in service.  With the first recorded complaints being many years after service, and the Veteran having filed compensation claims for other disorders shortly after service, without filing a claim for service connection for sleep apnea, it would appear that the symptoms were first manifest almost 5 years after service.  The Veteran had gained about 40 pounds post-service, by his own admission, and the examiner in April 2011 indicated that his sleep apnea is associated with his body habitus, which records show has been overweight post-service.  He was 5'8" tall and weighed 236 pounds on VA treatment in October 2009.  The examiner in April 2011 also indicated that his sleep apnea is largely associated with a limited amount of physical activity, and the Veteran testified in December 2010 that during service, he was very active with guard duty and 3 day training revolutions and being up for almost 7 days straight in Iraq.  These facts preponderate against direct service connection.  

On the matter of secondary service connection, the examiner in April 2011 indicated that the Veteran's sleep apnea was not caused or aggravated by his service-connected PTSD, and the detailed, satisfactory reasons given were reported above.  The Veteran has not presented any medical opinion that supports his claim.  To the extent that the Veteran has offered his own opinion that the current sleep apnea is attributable to PTSD, the Board notes that he does not have the medical qualifications to make such a conclusion.  While the Veteran may feel that his sleep apnea had its onset in service or is related to service or to his service-connected PTSD, his opinion as a layperson is not competent evidence in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for sleep apnea syndrome is denied.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


